Exhibit 99.1 February 20, 2014 Securities and Exchange Commission treet NE Washington, DC 20549 RE:GEI Global Energy Corp. We have read the statements that we understand GEI Global Energy Corp. will include under Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. Very truly yours, /s/ De Joya Griffith, LLC De Joya Griffith, LLC Certified Public Accountants Corporate Headquarters: De Joya Griffith, LLC 2580 Anthem Village Drive, Henderson, NV 89052 Phone: (702) 563-1600 Fax: (702) 920-8049
